Citation Nr: 0612163	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-05 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from November 1956 to May 
1957, from January 1958 to December 1960, and from December 
1961 to August 1962.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In this decision, the RO denied entitlement to 
service connection for a low back disability and left ear 
hearing loss.

In the August 2002 decision, the RO also denied entitlement 
to service connection for right ear hearing loss.  The 
veteran appealed this determination, and the Board remanded 
this issue for development of the evidence in July 2004.  By 
rating decision of August 2005, the agency of original 
jurisdiction (AOJ) granted service connection for the 
veteran's right ear hearing loss.  He was informed by the AOJ 
that this was a total grant of benefits sought on appeal 
regarding this issue.  The veteran has not contested this 
finding.  The Board also finds that the August 2005 grant of 
service connection was a total grant of all benefits sought 
on appeal regarding the issue of service connection for right 
ear hearing loss.  Therefore, this issue is no longer in 
appellate status. 

The veteran was afforded a VA compensation (audiologic) 
examination in July 2005.  This examiner found that the 
veteran suffered with tinnitus, and that it was at least as 
likely as not that this disorder was related to an in-service 
ear injury.  The Board finds that this opinion raises an 
informal claim for entitlement to service connection for 
tinnitus.  See 38 C.F.R. §§ 3.155, 3.157 (2005).  However, 
this issue is not properly before the Board at the present 
time and that it is not inextricably intertwined with the 
issues on appeal.  Therefore, this matter is referred to the 
AOJ for the appropriate action.

In February 2004, the veteran was afforded a hearing before a 
Veterans Law Judge (VLJ) from the Board.  Unfortunately, this 
VLJ is no longer employed by the Board.  By letter issued in 
March 2006, the veteran was informed of this happenstance and 
offered an opportunity to appear before another VLJ.  The 
veteran responded in early April 2006 and declined the 
opportunity for another hearing before the Board.  Therefore, 
appellate consideration is appropriate at this time.

The issue of entitlement to service connection for left ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The lay and medical evidence supports a nexus between the 
veteran's diagnosed multilevel lumbosacral degenerative disc 
disease (at levels L3-L4, L4-L5, and L5-S1) and his active 
service.


CONCLUSION OF LAW

The veteran's multilevel lumbosacral degenerative disc 
disease (at levels L3-L4, L4-L5, and L5-S1) was incurred as a 
result of his active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Regarding the issue of entitlement to service connection for 
a low back disability, the Board is satisfied that all 
relevant facts regarding that issue have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify and 
assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In any event, 
based on the favorable decision discussed below, the Board 
finds that any failure in VA's duty to notify and assist the 
veteran regarding this claim is moot.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  


Service Connection for a Low Back Disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

The veteran has contended that he currently suffers with a 
low back disability due to his long status as a paratrooper 
in active service and the many difficult and hard landings he 
suffered while conducting parachute jumps.  He claimed that 
he had received an initial injury to his low back during a 
parachute jump in July 1958.  The veteran has testified that 
he reported this injury to a medic and was treated with pain 
pills and hot compresses.  He also asserted that he 
periodically reported continuing back pain to his unit's 
outpatient clinic and received similar treatment.  The 
veteran has claimed that he has continuously suffered with 
low back pain since his initial injury in active service.  
This pain has become progressively worse over the years.  

The service medical records are silent regarding complaints 
or treatment for a low back injury.  The veteran has 
testified that he sought private treatment for his low back 
pain since leaving active service, but the contemporaneous 
treatment records are no longer available.  The available 
private treatment records note the existence of a low back 
disability since the mid-1990s.  The earliest private records 
report the veteran's complaints of low back pain for several 
years and that he had fallen in 1964.  These records note 
diagnoses for lumbar spondylosis and degenerative disc 
disease of the lumbar spine.

A VA compensation examination of June 2002 noted the 
veteran's claim that he had reinjured his back when picking 
up a child's heavy stroller in January 2001.  
X-rays revealed lumbar osteoporosis and very extensive 
degenerative changes involving the lumbar spine.  The 
examiner diagnosed chronic lumbosacral strain with recurrent 
acute exacerbations, associated with traumatic degenerative 
joint disease of the lumbar spine.  

The veteran was afforded another VA compensation examination 
in August 2005.  Magnetic resonance images (MRI) of the 
lumbar spine revealed degenerative disc disease with neural 
foraminal problems at the L3-L4, L4-L5, and L5-S1 levels.  
The diagnosis was multilevel degenerative disc disease that 
was "far more likely than not" a consequence of the 
veteran's parachute accident.  This examiner indicated that 
he had reviewed the claims file in connection with this 
examination and opinion.

The Board notes that the veteran has accurately reported his 
status as a paratrooper in active service.  This status has 
been confirmed by his service personnel records.  However, 
his service medical records do not report any complaints or 
treatment for low back injuries.  Regardless, the Board finds 
the veteran's lay evidence is creditable.  He accurately 
reported his airborne status prior to VA obtaining personnel 
records which confirmed these claims.  In addition, he has 
reported ear injuries which are reflected in the service 
medical records.  Based on the veteran's creditable lay 
evidence, the Board will resolve all doubt in the veteran's 
favor regarding his in-service injury to the low back and 
subsequent chronic symptomatology.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; see also Washington v. 
Nicholson, 19 Vet. App. 362, 366-67 (2005).  In light of the 
medical examiner's findings and opinion noted above, the 
Board finds that the veteran's lumbosacral degenerative disc 
disease was incurred during active service and is entitled to 
service connection.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).


ORDER

Entitlement to service connection for multilevel lumbosacral 
degenerative disc disease (at levels L3-L4, L4-L5, and L5-S1) 
is granted.


REMAND

According to the Court's decision in Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998), a remand by the Board conveys on an 
appellant a right to compliance with the Board's remand 
instructions.  The Board remanded the issue of left ear 
hearing loss in July 2004.  The AOJ was instructed to obtain 
a VA compensation examination that would determine the 
etiology of the veteran's right and left ear hearing loss.  
The examiner was specifically requested to "render opinions 
as to whether it is at least as likely as not that any 
current...bilateral defective hearing was incurred in or 
aggravated during service."  The AOJ obtained a VA 
compensation (audiologic) examination in July 2005.  This 
examiner diagnosed mild to moderately-severe hearing loss in 
the left ear and moderate to severe hearing loss in the right 
ear.  The examiner provided an opinion that found it was at 
least as likely as not that the right ear hearing loss was 
incurred during active service.  However, the examiner failed 
to comment on the etiology of the left ear hearing loss.  In 
order to ensure compliance with its remand instructions of 
July 2004, the Board is required to remand this case so that 
the appropriate medical opinion can be obtained. See also 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The claimant 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

2.  The AOJ should refer the claims file 
to the VA examiner (if feasible, the 
individual who conducted the compensation 
audiologic examination of July 19, 2005);  
this examiner should be asked to review 
the claims file and provide an answer to 
the following question:

Is it at least as likely as not that any 
current left ear hearing loss was 
incurred in, or aggravated beyond its 
natural course by, the veteran's periods 
of active service or any injury sustained 
during these periods of active service?

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the audiometric 
examination should be associated with the 
veteran's claims folder.

3.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to this claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2005).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
J. MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


